Citation Nr: 0404825	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as a residual of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from March 1960 to 
March 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
prostate cancer as a result of exposure to herbicides.  

The veteran's case has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).

For the reasons explained below, this case must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran alleges he developed prostate cancer while 
serving at various military installations in the United 
States-where he worked with, moved, and transported 
herbicide agents.  He says he was stationed at Fort Bragg, 
North Carolina, but also was detailed to Pope Air Force Base 
and Seymour Johnson Air Force Base.  His service medical 
records (SMRs) and military discharge report show that he had 
service in the army only at Fort Bragg.  All of his service 
personnel records are not included in his claims file, 
however, so they must be obtained to determine if he indeed 
served elsewhere as he maintains.

Two private physicians, Frank Moro, M.D., and Donald Preate, 
Jr., M.D., each indicated the veteran has prostate cancer 
from exposure to herbicides during his military service in 
the United States.  In response to an inquiry from the RO 
about the source of his information concerning the veteran's 
reported in-service exposure to herbicides, Dr. Moro advised 
that the veteran had informed him of such exposure.  But as 
mentioned, this reported exposure still has yet to be 
objectively confirmed, so the Board cannot blindly accept Dr. 
Moro's opinion in the absence of this independent 
verification.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

There also is no indication from the record that the RO also 
contacted Dr. Preate to ascertain that physician's source of 
information concerning the veteran's reported in-service 
exposure to herbicides.  And this must be done.

Additionally, there is a procedural due process concern in 
this case stemming from the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  It was signed into law on 
November 9, 2000, during the pendency of this appeal.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA since has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and implementing VA regulations 
were published and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Here, the RO's letters dated in October 2001 and March 2002 
advised the veteran of what evidence was still needed 
concerning his claim, what he could do to help with his 
claim, and when and where to send the information or 
evidence.  The letters also explained what the RO had done to 
obtain the evidence and who he could call if he had 
questions.  But, unfortunately, there was no specific mention 
of the VCAA as it applies to the facts of his specific case.  
See Quartuccio, 16 Vet. App. at 186-87.  So the RO undertook 
to develop evidence without first clearly specifying for him 
the type of evidence needed to substantiate his claim, and 
the RO did not clearly delineate whose specific 
responsibility-his or VA's, it was for obtaining this 
supporting evidence.  This must be done before deciding his 
appeal.  See also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the veteran's service 
personnel records, with particular 
reference to any documentation of the 
types and locations of his duty 
assignments outside of Fort Bragg (in 
particular, alleged details to Pope Air 
Force Base and Seymour Johnson Air Force 
Base).

2.  Ask Dr. Preate to provide the basis 
of his statement about the veteran's 
exposure to herbicides while in service 
and resultantly develops prostate cancer.  
Have Dr. Preate comment on whether he was 
with the veteran or treated him at the 
time of exposure.  Also, ask Dr. Preate 
to give details of exposure, including 
dates and places of exposure, 
circumstances of exposure, and the names 
of herbicides involved, if known.  
Finally, have Dr. Preate provide any 
other evidence showing the veteran's 
exposure to herbicides in service.  

3.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their 
implementing regulations, especially 
38 C.F.R. § 3.159 (c)(2) (2003), are 
fully complied with and satisfied.  Also 
ask the veteran to submit any relevant 
evidence in his possession.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




